Case 19-40510   Doc 1   Filed 03/28/19 Entered 03/28/19 18:43:46   Desc Main
                          Document     Page 1 of 76
Case 19-40510   Doc 1   Filed 03/28/19 Entered 03/28/19 18:43:46   Desc Main
                          Document     Page 2 of 76
Case 19-40510   Doc 1   Filed 03/28/19 Entered 03/28/19 18:43:46   Desc Main
                          Document     Page 3 of 76
Case 19-40510   Doc 1   Filed 03/28/19 Entered 03/28/19 18:43:46   Desc Main
                          Document     Page 4 of 76
Case 19-40510   Doc 1   Filed 03/28/19 Entered 03/28/19 18:43:46   Desc Main
                          Document     Page 5 of 76
Case 19-40510   Doc 1   Filed 03/28/19 Entered 03/28/19 18:43:46   Desc Main
                          Document     Page 6 of 76
Case 19-40510   Doc 1   Filed 03/28/19 Entered 03/28/19 18:43:46   Desc Main
                          Document     Page 7 of 76
Case 19-40510   Doc 1   Filed 03/28/19 Entered 03/28/19 18:43:46   Desc Main
                          Document     Page 8 of 76
Case 19-40510   Doc 1   Filed 03/28/19 Entered 03/28/19 18:43:46   Desc Main
                          Document     Page 9 of 76
Case 19-40510   Doc 1   Filed 03/28/19 Entered 03/28/19 18:43:46   Desc Main
                         Document     Page 10 of 76
Case 19-40510   Doc 1   Filed 03/28/19 Entered 03/28/19 18:43:46   Desc Main
                         Document     Page 11 of 76
Case 19-40510   Doc 1   Filed 03/28/19 Entered 03/28/19 18:43:46   Desc Main
                         Document     Page 12 of 76
Case 19-40510   Doc 1   Filed 03/28/19 Entered 03/28/19 18:43:46   Desc Main
                         Document     Page 13 of 76
Case 19-40510   Doc 1   Filed 03/28/19 Entered 03/28/19 18:43:46   Desc Main
                         Document     Page 14 of 76
Case 19-40510   Doc 1   Filed 03/28/19 Entered 03/28/19 18:43:46   Desc Main
                         Document     Page 15 of 76
Case 19-40510   Doc 1   Filed 03/28/19 Entered 03/28/19 18:43:46   Desc Main
                         Document     Page 16 of 76
Case 19-40510   Doc 1   Filed 03/28/19 Entered 03/28/19 18:43:46   Desc Main
                         Document     Page 17 of 76
Case 19-40510   Doc 1   Filed 03/28/19 Entered 03/28/19 18:43:46   Desc Main
                         Document     Page 18 of 76
Case 19-40510   Doc 1   Filed 03/28/19 Entered 03/28/19 18:43:46   Desc Main
                         Document     Page 19 of 76
Case 19-40510   Doc 1   Filed 03/28/19 Entered 03/28/19 18:43:46   Desc Main
                         Document     Page 20 of 76
Case 19-40510   Doc 1   Filed 03/28/19 Entered 03/28/19 18:43:46   Desc Main
                         Document     Page 21 of 76
Case 19-40510   Doc 1   Filed 03/28/19 Entered 03/28/19 18:43:46   Desc Main
                         Document     Page 22 of 76
Case 19-40510   Doc 1   Filed 03/28/19 Entered 03/28/19 18:43:46   Desc Main
                         Document     Page 23 of 76
Case 19-40510   Doc 1   Filed 03/28/19 Entered 03/28/19 18:43:46   Desc Main
                         Document     Page 24 of 76
Case 19-40510   Doc 1   Filed 03/28/19 Entered 03/28/19 18:43:46   Desc Main
                         Document     Page 25 of 76
Case 19-40510   Doc 1   Filed 03/28/19 Entered 03/28/19 18:43:46   Desc Main
                         Document     Page 26 of 76
Case 19-40510   Doc 1   Filed 03/28/19 Entered 03/28/19 18:43:46   Desc Main
                         Document     Page 27 of 76
Case 19-40510   Doc 1   Filed 03/28/19 Entered 03/28/19 18:43:46   Desc Main
                         Document     Page 28 of 76
Case 19-40510   Doc 1   Filed 03/28/19 Entered 03/28/19 18:43:46   Desc Main
                         Document     Page 29 of 76
Case 19-40510   Doc 1   Filed 03/28/19 Entered 03/28/19 18:43:46   Desc Main
                         Document     Page 30 of 76
Case 19-40510   Doc 1   Filed 03/28/19 Entered 03/28/19 18:43:46   Desc Main
                         Document     Page 31 of 76
Case 19-40510   Doc 1   Filed 03/28/19 Entered 03/28/19 18:43:46   Desc Main
                         Document     Page 32 of 76
Case 19-40510   Doc 1   Filed 03/28/19 Entered 03/28/19 18:43:46   Desc Main
                         Document     Page 33 of 76
Case 19-40510   Doc 1   Filed 03/28/19 Entered 03/28/19 18:43:46   Desc Main
                         Document     Page 34 of 76
Case 19-40510   Doc 1   Filed 03/28/19 Entered 03/28/19 18:43:46   Desc Main
                         Document     Page 35 of 76
Case 19-40510   Doc 1   Filed 03/28/19 Entered 03/28/19 18:43:46   Desc Main
                         Document     Page 36 of 76
Case 19-40510   Doc 1   Filed 03/28/19 Entered 03/28/19 18:43:46   Desc Main
                         Document     Page 37 of 76
Case 19-40510   Doc 1   Filed 03/28/19 Entered 03/28/19 18:43:46   Desc Main
                         Document     Page 38 of 76
Case 19-40510   Doc 1   Filed 03/28/19 Entered 03/28/19 18:43:46   Desc Main
                         Document     Page 39 of 76
Case 19-40510   Doc 1   Filed 03/28/19 Entered 03/28/19 18:43:46   Desc Main
                         Document     Page 40 of 76
Case 19-40510   Doc 1   Filed 03/28/19 Entered 03/28/19 18:43:46   Desc Main
                         Document     Page 41 of 76
Case 19-40510   Doc 1   Filed 03/28/19 Entered 03/28/19 18:43:46   Desc Main
                         Document     Page 42 of 76
Case 19-40510   Doc 1   Filed 03/28/19 Entered 03/28/19 18:43:46   Desc Main
                         Document     Page 43 of 76
Case 19-40510   Doc 1   Filed 03/28/19 Entered 03/28/19 18:43:46   Desc Main
                         Document     Page 44 of 76
Case 19-40510   Doc 1   Filed 03/28/19 Entered 03/28/19 18:43:46   Desc Main
                         Document     Page 45 of 76
Case 19-40510   Doc 1   Filed 03/28/19 Entered 03/28/19 18:43:46   Desc Main
                         Document     Page 46 of 76
Case 19-40510   Doc 1   Filed 03/28/19 Entered 03/28/19 18:43:46   Desc Main
                         Document     Page 47 of 76
Case 19-40510   Doc 1   Filed 03/28/19 Entered 03/28/19 18:43:46   Desc Main
                         Document     Page 48 of 76
Case 19-40510   Doc 1   Filed 03/28/19 Entered 03/28/19 18:43:46   Desc Main
                         Document     Page 49 of 76
Case 19-40510   Doc 1   Filed 03/28/19 Entered 03/28/19 18:43:46   Desc Main
                         Document     Page 50 of 76
Case 19-40510   Doc 1   Filed 03/28/19 Entered 03/28/19 18:43:46   Desc Main
                         Document     Page 51 of 76
Case 19-40510   Doc 1   Filed 03/28/19 Entered 03/28/19 18:43:46   Desc Main
                         Document     Page 52 of 76
Case 19-40510   Doc 1   Filed 03/28/19 Entered 03/28/19 18:43:46   Desc Main
                         Document     Page 53 of 76
Case 19-40510   Doc 1   Filed 03/28/19 Entered 03/28/19 18:43:46   Desc Main
                         Document     Page 54 of 76
Case 19-40510   Doc 1   Filed 03/28/19 Entered 03/28/19 18:43:46   Desc Main
                         Document     Page 55 of 76
Case 19-40510   Doc 1   Filed 03/28/19 Entered 03/28/19 18:43:46   Desc Main
                         Document     Page 56 of 76
Case 19-40510   Doc 1   Filed 03/28/19 Entered 03/28/19 18:43:46   Desc Main
                         Document     Page 57 of 76
Case 19-40510   Doc 1   Filed 03/28/19 Entered 03/28/19 18:43:46   Desc Main
                         Document     Page 58 of 76
Case 19-40510   Doc 1   Filed 03/28/19 Entered 03/28/19 18:43:46   Desc Main
                         Document     Page 59 of 76
Case 19-40510   Doc 1   Filed 03/28/19 Entered 03/28/19 18:43:46   Desc Main
                         Document     Page 60 of 76
Case 19-40510   Doc 1   Filed 03/28/19 Entered 03/28/19 18:43:46   Desc Main
                         Document     Page 61 of 76
Case 19-40510   Doc 1   Filed 03/28/19 Entered 03/28/19 18:43:46   Desc Main
                         Document     Page 62 of 76
Case 19-40510   Doc 1   Filed 03/28/19 Entered 03/28/19 18:43:46   Desc Main
                         Document     Page 63 of 76
Case 19-40510   Doc 1   Filed 03/28/19 Entered 03/28/19 18:43:46   Desc Main
                         Document     Page 64 of 76
Case 19-40510   Doc 1   Filed 03/28/19 Entered 03/28/19 18:43:46   Desc Main
                         Document     Page 65 of 76
Case 19-40510   Doc 1   Filed 03/28/19 Entered 03/28/19 18:43:46   Desc Main
                         Document     Page 66 of 76
Case 19-40510   Doc 1   Filed 03/28/19 Entered 03/28/19 18:43:46   Desc Main
                         Document     Page 67 of 76
Case 19-40510   Doc 1   Filed 03/28/19 Entered 03/28/19 18:43:46   Desc Main
                         Document     Page 68 of 76
Case 19-40510   Doc 1   Filed 03/28/19 Entered 03/28/19 18:43:46   Desc Main
                         Document     Page 69 of 76
Case 19-40510   Doc 1   Filed 03/28/19 Entered 03/28/19 18:43:46   Desc Main
                         Document     Page 70 of 76
Case 19-40510   Doc 1   Filed 03/28/19 Entered 03/28/19 18:43:46   Desc Main
                         Document     Page 71 of 76
Case 19-40510   Doc 1   Filed 03/28/19 Entered 03/28/19 18:43:46   Desc Main
                         Document     Page 72 of 76
Case 19-40510   Doc 1   Filed 03/28/19 Entered 03/28/19 18:43:46   Desc Main
                         Document     Page 73 of 76
Case 19-40510   Doc 1   Filed 03/28/19 Entered 03/28/19 18:43:46   Desc Main
                         Document     Page 74 of 76
Case 19-40510   Doc 1   Filed 03/28/19 Entered 03/28/19 18:43:46   Desc Main
                         Document     Page 75 of 76
Case 19-40510   Doc 1   Filed 03/28/19 Entered 03/28/19 18:43:46   Desc Main
                         Document     Page 76 of 76
